Exhibit 10.2

Eric N. Prystowsky, MD

STEREOTAXIS ADVISORY BOARD AND CONSULTING AGREEMENT

This Agreement is made by and between Stereotaxis, Inc., a Delaware corporation
(hereinafter “Company”), with offices located at 4320 Forest Park Avenue, Suite
100, St. Louis, Missouri 63108, USA, and Eric N. Prystowsky, MD (hereinafter
“Consultant”), with offices located at 958 Laurelwood, Carmel, IN 46032.

WHEREAS, Consultant is affiliated with St. Vincent’s Health System (hereinafter
“Institution”) and is affiliated with Ascension Health Ventures (hereinafter
“Ascension”). Consultant has been involved in medical research in fields of
particular interest to the Company and has achieved recognition as an
international leader in the field of cardiac electrophysiology. The Company
wishes to retain Consultant in a consulting capacity and as a member of the
Stereotaxis Advisory Board, and Consultant desires to perform such consulting
services.

WHEREAS, the Company has developed and acquired substantial information and
expertise in the Field of Interest, with or without the use of Company
Technology, and will disclose to Consultant such information as Company deems
appropriate about Company Technology to assist Consultant in developing ideas
for the application of such Company Technology.

In consideration of the foregoing, and for other good and valuable
consideration, the adequacy and receipt of which are hereby acknowledged, the
parties agree as follows:

1. Definitions.

1.1 Field of Interest means computer-controlled or assisted navigation and
delivery systems for interventional disposable devices, with or without the use
of magnetic devices or systems, and related interventional workstations,
devices, and integrated information networks, used in or with interventional
medical procedures.

1.2 Company Technology means all information, data, equipment, devices,
inventions, discoveries, trade secrets, know-how, software, hardware, and
associated intellectual property rights in the Field of Interest that are owned,
developed, or licensed by Stereotaxis.

2. Services.

2.1 Consultant shall advise the Company’s management, employees, and agents, at
reasonable times, in matters related to computer-controlled or assisted
navigation systems, devices, and therapies (hereinafter “Field of Interest”), as
requested by the Company. In response to a request by an officer or duly
appointed representative of the Company, Consultant shall provide consultation
over the telephone, in person at Consultant’s office, or through written
correspondence. Such consultation will include reviewing activities and
developments in the Field of Interest and advising on new products and
applications for the Company Technology. In addition, Consultant shall, from
time-to-time, make himself available in person at the Company’s offices or other
locations as agreed upon. The consulting services required under this
Section 2.1 are described in greater detail on Schedule 2.1, incorporated herein
by reference.

 

Page 1 of 17



--------------------------------------------------------------------------------

2.2 Consultant shall participate as a member and Chairman of the Stereotaxis
Advisory Board (hereinafter, “Advisory Board”) and use his best efforts to
attend Advisory Board meetings, anticipated to be at least one (1) time per
year.

3. Consideration.

3.1 In consideration for the consulting, advisory, development, and clinical
research services provided by Consultant under Section 2 hereof, Consultant will
be compensated as described below:

(a) The Company agrees to pay Consultant a cash stipend of US $28,800.00 per
calendar quarter, in consideration of Consultant’s provision of all services
described in Section 2 hereof at the specific request of the Company, and shall
be limited to such amount of time as the parties may agree in advance. Payment
shall be made at the end of each calendar quarter for documented time spent
during the three (3) months of that quarter. For purposes of this Agreement,
services provided shall consist of at least 36.0 hours per calendar quarter. The
Company shall not reimburse for time and/or services otherwise billable to
insurance carriers or other third parties.

(i) In the event Consultant spends fewer than 36.0 hours per quarter,
Consultant’s remuneration shall be adjusted pro rata based on an hourly rate of
US $800.00, and, upon payment for the applicable quarter, the Company shall
inform Consultant, in writing (in accordance with Section 15), that the service
requirements for the given period have not been met and pro rata adjustments
have been made.

(ii) Documented time spent (Section 3.1(b)) for services provided in excess of
36.0 hours in a given calendar quarter may be carried forward toward
remuneration in subsequent calendar quarters, as are appropriate.

(b) Consultant agrees to maintain a record of his days spent and activities
performed pursuant to time sheets in substantially the form attached as Exhibit
A to this Agreement (or other form, electronic or otherwise, that may be
approved by the Company). Such time sheets shall be treated as invoices for
payments due pursuant to this Section 3 and Company shall have no obligation to
make payment unless and until Consultant shall have submitted his time sheet for
the applicable calendar quarter. The Company shall not reimburse for time and/or
services otherwise billable to insurance carriers or other third parties.

(c) The Company agrees to reimburse Consultant for reasonable and documented
travel and related expenses actually incurred by Consultant and pre-approved in
writing by the Company, in accordance with Stereotaxis standard expense
reimbursement policies, as amended from time to time. Consultant shall also
maintain records of his actual expenses incurred in connection with the
performance of the services under the Agreement.

(d) Within thirty (30) days following the end of each calendar quarter,
Consultant shall submit to Company his timesheets and expense reports, and the
Company shall issue a check for the applicable amount within thirty (30) days
following receipt of such reports or otherwise in accordance with the Company’s
standard payment cycle. The Company shall not reimburse for time and/or services
otherwise billable to insurance carriers or other third parties.

 

Page 2 of 17



--------------------------------------------------------------------------------

3.2 Consultant acknowledges and agrees that the fees and expenses provided for
above represent Company’s full and complete obligation for any and all advisory
and consulting services to be rendered, and expenses incurred, on behalf of the
Company under this Agreement.

3.3 In the event that Consultant is requested to serve as a principal
investigator of one or more of the Company’s human clinical trials, Consultant
acknowledges that, to the extent required by Title 21 Code of Federal
Regulations Part 54, the Company will disclose all financial compensation to
Consultant from the Company under this Agreement on a written Form 3454, which
will be submitted by the Company to the Food and Drug Administration (FDA).
Termination of this Agreement shall not modify the disclosure requirements
specified in this section for relevant submissions to the FDA. Consultant’s
services as a principal investigator in any Company-sponsored clinical trials
shall not be subject to this Agreement (other than this Section 3.3).

3.4 (a) The Company and Consultant acknowledge and agree that the consideration
set forth in this Section 3 represents the fair market value for the services to
be rendered under this Agreement, and no amount payable hereunder is intended to
constitute a payment for the inducement of patient referrals, the purchase,
lease, or order of any item or service, or the recommending or arranging for the
purchase, lease, or order of any item or service.

(b) This Agreement shall be construed to the fullest extent possible to be in
compliance with and permitted by all U.S., non-U.S., state, or other local laws,
statutes, rules, and regulations. If a Triggering Event (as defined below)
occurs after the date hereof, the parties agree that they shall amend this
Agreement solely to the extent necessary to comply with the item giving rise to
the Triggering Event, and in a manner that shall preserve the underlying
economic and financial arrangements between the parties with the least changes
to the parties’ expectations hereunder. For purposes of this Section 3.4, a
“Triggering Event” shall mean any U.S., state, or local governmental agency, or
any other non-U.S. local governmental agency, or any court or administrative
tribunal, passing, issuing, or promulgating any law, final rule, final
regulation, or rendering from an evidentiary proceeding any order, decision, or
judgment (including but not limited to those relating to any final regulations
or administrative interpretations promulgated under applicable anti-kickback or
self-referral statutes) which in the good faith and reasonable judgment of a
party hereto materially and adversely affects such party’s licensure or
certification, ability to obtain any material benefit hereunder or under any
payment program to which it is a party or ability to perform a material
obligation hereunder, or renders this agreement unlawful. If the parties in good
faith cannot agree on a necessary amendment under this Section 3.4 within thirty
(30) days of notification of the Triggering Event, then this Agreement shall
terminate without further action on the 30th day.

4. Term.

4.1 This Agreement shall have an initial term of one (1) year from the Effective
Date (the “Term”). This Agreement may be renewable for periods (the “Renewal
Term”) up to a cumulative term of two (2) years from the Effective Date
(collectively, the “Term”). All such

 

Page 3 of 17



--------------------------------------------------------------------------------

Renewal Terms shall be valid only upon the execution of a written agreement by
Consultant and the Company, approved by a Company Compliance Officer pursuant to
Section 21 of the Agreement, and executed prior to the end of the then current
Initial or Renewal Term.

4.2. Termination.

(a) In the event that either Party hereto shall commit a material breach with
respect to the performance of any of its obligations hereunder and if such
breach shall not be remedied within thirty (30) days after written notice of
such breach by the nonbreaching Party to the breaching Party, then the
nonbreaching Party may, but shall not be obligated to, terminate this Agreement
immediately upon further notice. Any termination hereof shall not waive any
legal or equitable remedy available to the nonbreaching Party against the
breaching Party by reason of such breach. Either Party hereto shall be deemed to
be in breach hereunder if at any time it shall be adjudicated bankrupt or
insolvent, or an order shall be entered, remaining unstayed by appeal or
otherwise for sixty (60) days, appointing a receiver or trustee for such Party
or any of its properties, or approving a petition seeking reorganization or
other relief under the bankruptcy or similar laws of the United States, any U.S.
state or applicable foreign law, or such Party shall file a petition to take
advantage of any statutes for the protection of debtors, or make a general
assignment for the benefit of creditors. Upon the occurrence of any such breach
under the provisions of the preceding sentence, the nonbreaching Party shall be
entitled to terminate this Agreement immediately upon written notice given to
the breaching Party.

(b) In addition, either party may terminate this Agreement upon thirty
(30) days’ written notice to the other party.

(c) In the event of a termination of this Agreement pursuant to this section,
the parties shall not enter into any new agreements or financial arrangements
with respect to the subject matter hereof from the date of termination until the
next anniversary date of the Effective Date.

(d) Upon termination all accrued payments as of the date of the notice of
termination will be paid by the Company.

(e) This Agreement shall continue in full force and effect following any Change
of Control of the Company (as hereinafter defined) through the end of the term,
provided that the termination rights of the parties in the event of breach, set
forth in Section 4.2(a), shall not be affected by such Change of Control.
“Change of Control” shall mean

(A) any merger or other business combination involving the Company after which
the former stockholders of the Company own less than fifty percent (50%) of the
outstanding stock for the surviving company,

(B) any sale of all or substantially all of the assets of the Company, or any
similar transaction,

(C) any transaction or series of related transactions by the Company in which in
excess of fifty percent (50%) of the voting securities of the Company are
transferred to any third party (whether a single person or a group of persons as
defined in the US securities laws, or

 

Page 4 of 17



--------------------------------------------------------------------------------

(D) any similar transactions or series of transaction (as reasonably determined
by the Company).

4.3 Modifications

The material terms of this agreement, including the services performed and the
compensation to be paid, may not be modified within one (1) year following the
Effective Date of this Agreement, nor any more frequently than annually
thereafter.

5. Certain Other Contracts.

5.1 Consultant will not disclose to the Company any information that Consultant
is obligated to keep secret pursuant to an agreement with, or other duty of
confidentiality to, a third party, and nothing in this Agreement shall be deemed
to impose any obligation on Consultant to the contrary. In the event that either
party has a contractual or ethical obligation to disclose the existence of this
Agreement to a third party the other party hereby consents to such disclosure,
provided that the disclosing party notifies the other party of such disclosure.

5.2 Consultant shall not perform consulting work hereunder during the time that
is required to be devoted to the Institution or to any other third party.
Consultant shall not use the time, funding, resources, or facilities of the
Institution, or any other third party to perform consulting work hereunder, and
Consultant shall not perform the consulting work hereunder in any manner that
would give the Institution or any third party any claim of benefit to, or rights
(including intellectual property rights) in the product of such work.

5.3 Consultant has disclosed on the attached Schedule 5.3 all present (and
during the term of this Agreement Consultant shall promptly disclose to the
Chief Executive Officer of the Company any subsequent) actual or potential
conflicts between this Agreement and any other agreements under which Consultant
owes any duties or obligations, including any agreements or understandings that
Consultant has with any person or firm relating to the Field of Interest.

6. Exclusive Services During The Term. Consultant agrees that during the Term of
this Agreement and for a period ending one (1) year after the expiration or
earlier termination of this Agreement pursuant to Section 4 or otherwise, he
will not directly or indirectly either

(a) provide any consulting, advisory, development, and clinical research or
other services to any other business or commercial entity which competes with
the Company in the Field of Interest or

(b) participate in the formation of any business or commercial entity which
competes with the Company in the Field of Interest.

7. Disclosure of Discoveries to the Company. Subject to Consultant’s
confidentiality obligations to third parties, during the term of this Agreement,
Consultant will use his best efforts to disclose to the Chief Executive Officer
of the Company, on a confidential basis, technology and product opportunities
which come to the attention of Consultant in the Field of Interest, and any
idea, concept, invention, improvement, discovery, process, formula, technique,
or method, or other intellectual property relating to, or useful in, the Field
of Interest, whether or not patentable or copyrightable (hereinafter
“Discoveries”).

 

Page 5 of 17



--------------------------------------------------------------------------------

8. Consultant Discoveries. Consultant will promptly and fully disclose to the
Chief Executive Officer of the Company (or his designee) any Discoveries
conceived, developed, or first reduced to practice by Consultant or by the
Institution or anyone working on their respective behalves, either alone or
jointly with others, while performing services pursuant to this Agreement (the
“Consultant Discoveries”). Consultant agrees to, and hereby does, assign to the
Company all of his right, title, and interest in and to any such Consultant
Discoveries. Consultant agrees to take such actions and execute such documents
as reasonably required by Company to secure and enforce Company’s rights in
Consultant Discoveries, including the documents required for Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Consultant Discoveries. Consultant hereby irrevocably designates the Secretary
of the Company as his agent and attorney-in-fact to execute and file any such
document and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company’s rights under this paragraph. This
Section 8 will survive the termination of this Agreement with respect to
Consultant Discoveries. Without limiting the foregoing, but subject to
Consultant’s rights in Section 10 hereof, the Company shall have the exclusive
right to use and exploit economically, to divulge, to publish, to record, to
translate, to distribute, and to modify all the papers, publications, and any
other document or information relating to Company Technology or otherwise within
the Field of Interest. The documents, papers, and other information (including
such Consultant Discoveries) shall not be transferred, communicated to third
parties, divulged, or published for any reason without the Company’s prior
written consent.

9. Health Information

9.1 The Parties recognize a common goal of securing the integrity of all
individually identifiable health information and according that information the
highest possible degree of confidentiality and protection from disclosure.

(a) All individually identifiable health information (including information
relating to patients and/or study subjects whose identities may be ascertained
by the exercise of reasonable effort through investigation or through use of
other public or private databases) shall be treated as confidential by the
Parties in accordance with applicable federal, state, and local laws, rules, and
regulations governing the confidentiality and privacy of individually
identifiable health information, including, but without limitation, to the
extent that each party is subject to it, the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and any regulations and official guidance
promulgated thereunder; and the Parties agree to take such additional steps as
may be required to ensure that the Parties are and remain in compliance with
HIPAA regulations and official guidance.

(b) The Company, even if not a covered entity under HIPAA, recognizes that the
Company has the responsibility to protect all individually identifiable health
information consistent with the protections afforded to that information as
Confidential Information set forth above; and only to use and disclose such
information as necessary to discuss and analyze the results of a clinical case,
to ensure research integrity, to communicate with the Food and Drug
Administration [FDA] and other regulatory authorities, and otherwise as required
by law or as permitted by authorizations or consents signed by affected
patients, or waiver of authorization

 

Page 6 of 17



--------------------------------------------------------------------------------

granted by an Institutional Review Board [IRB] overseeing clinical protocols or
that IRB’s affiliated Privacy Board (the “Permitted Activities”); and to
restrict the use and disclosure of any individually identifiable health
information gained through the Permitted Activities to its workforce,
contractors, subcontractors, study collaborators, and agents (collectively
“Recipients of Patient Information”) who must have access to that information in
order directly to support or facilitate the Permitted Activities; and to notify
all Recipients of Patient Information of the requirements regarding protecting,
using, and disclosing such information in the fulfillment of their assigned
duties.

9.2 Based on the Institution’s internal operating procedures and/or regulations,
Consultant assumes all responsibility to determine if any IRB clearance or
informed patient consent is required regarding any clinical case information
provided by Consultant to the Company. The Company assumes no responsibility for
lack of IRB approvals or consent of patients in the event that the Consultant
fails to follow regulations pertaining to informed consent and IRB approvals.
Upon request, Consultant shall provide the Company with written verification of
IRB and/or patient consent approvals or waiver.

10. Confidentiality.

10.1 Consultant acknowledges that, during the course of performing services
pursuant to this Agreement, the Company will be disclosing information to
Consultant, including information about Company Technology, and that Consultant
will be developing information related to the business of the Company, including
but not limited to Discoveries, Consultant Discoveries, projects, products,
prospective suppliers, prospective customers, personnel, business plans, and
finances, as well as, other commercially valuable information (hereinafter
“Company Information”). Consultant acknowledges that the Company’s business is
extremely competitive, dependent in part upon the maintenance of secrecy, and
that any improper disclosure of the Company Information would result in serious
and irreparable harm to the Company.

10.2 Consultant agrees that Consultant shall only use the Company Information in
connection with providing consulting services to Company hereunder, and that
Consultant shall not use Company Information in any way that is detrimental to
the Company.

10.3 Consultant shall not disclose, directly or indirectly, the Company
Information to any third person or entity, other than to officers or duly
appointed representatives or agents of the Company. Consultant will treat the
Company Information as confidential and the proprietary property of the Company.

10.4 Nothing in this Agreement shall prevent Consultant from disclosing or using
information that

(a) Consultant can prove by documentary evidence was already in his possession
and at his free disposal before the disclosure to him hereunder; or

(b) is subsequently disclosed to Consultant by a third party not under any
obligations of confidentiality to the Company; or

 

Page 7 of 17



--------------------------------------------------------------------------------

(c) is or becomes generally available to the public through no fault of
Consultant; or

(d) is independently developed by Consultant without the use of any other
Confidential Information of the Company; or

(e) is required by law to be disclosed by Consultant, subject to Section 10.5
below.

10.5 Consultant may disclose Confidential Information hereunder solely to the
extent such disclosure is reasonably necessary in connection with submissions to
any governmental authority in connection with this Agreement or in filing or
prosecuting patent applications contemplated under this Agreement, prosecuting
or defending litigation, complying with applicable laws or for the purposes
expressly permitted by this Agreement; provided that in the event of any such
disclosure of the Company’s Confidential Information by Consultant, Consultant
will, except where impracticable, give reasonable advance notice to the Company
of such disclosure requirement so that the Company may seek a protective order
and or other appropriate remedy or waive compliance with the confidentiality
provisions of this Section 10, and will reasonably cooperate with the Company in
any efforts to secure confidential treatment of such Confidential Information
required to be disclosed.

10.6 Whenever requested by Company, Consultant will promptly return to the
Company all materials containing or reflecting Company Information as well as
data, records, reports, and other property, furnished by the Company to
Consultant or produced by Consultant in connection with services rendered
hereunder, together with all copies of any of the foregoing. Notwithstanding
such return, Consultant shall continue to be bound by the terms of the
confidentiality provisions contained in this Section 10 for a period of four
(4) years after the expiration or termination of this Agreement.

11. Publication. Consultant may publish or orally disclose results of
Consultant’s work performed pursuant to the Agreement only with the prior
written consent of Company (such consent not to be unreasonably withheld)
provided that Consultant may make all requisite disclosures to regulatory
authorities.

12. Use of Name.

12.1 Neither party shall use the name of the other for any commercial purpose
without the prior written consent of the named party for the specific use.

12.2 Notwithstanding the foregoing, Consultant understands that his name and his
affiliation with the Institution may appear in disclosure documents required by
securities laws, and in other U.S. or other applicable non-U.S. regulatory and
administrative filings in the ordinary course of the Company’s business. It is
also understood that the name of Consultant and Consultant’s affiliation with
the Institution may appear in such filings and disclosure documents in
connection with the Company’s Scientific Advisory Board. The foregoing uses in
this Section 12.2 will be deemed to be non-commercial uses.

 

Page 8 of 17



--------------------------------------------------------------------------------

13. Consultant Representations, Warranties and Covenants.

13.1 Representations and Warranties. Consultant represents and warrants to the
Company that:

(a) he is free to enter into this Agreement and that neither this Agreement nor
the performance Consultant’s obligations hereunder present actual or potential
conflicts with any other agreements, understandings, policies, or other
arrangements (including, without limitation, of the Institution) under which
Consultant owes any duties or obligations, including any agreements,
understandings, policies or other arrangements that Consultant has with any
person or firm relating to the Field of Interest; and

(b) neither the execution of this Agreement nor the performance of Consultant’s
obligations under this Agreement will result in a violation or breach of any
other obligation of confidentiality or any employment, consulting, advisory,
development, or other agreement by which Consultant is bound (including with
respect to the Institution) or, to Consultant’s knowledge, of any U.S. or
applicable non-U.S. law or regulation.

13.2 Covenants. During the term of this Agreement, Consultant will not enter
into any arrangement or agreement in conflict with this Agreement and agrees to
promptly disclose to the Company any subsequent actual or potential conflicts
with any agreements, understandings, policies, or other arrangements with any
third party. Consultant shall indemnify, defend, and hold the Company harmless
against any and all liability and expense which the Company might incur as a
result of any breach of the representations, warranties, and covenants under
this Agreement.

14. Disclosures.

14.1 Disclosure of Agreement. Consultant represents and warrants that he has no
contractual or other obligation to disclose the existence of this Agreement to
St. Vincent’s Health System, Ascension Health Ventures, or any other institution
or organization with which Consultant is affiliated. In the event that either
party has a contractual, legal, or ethical obligation to disclose the existence
of this Agreement to a third party, the other party hereby consents to such
disclosure, provided that the disclosing party notifies the other party of such
disclosure. The Company may disclose the existence of, and some or all of the
terms of, this Agreement to St. Vincent’s Health System, Ascension Health
Ventures, or any other institution with which Consultant is affiliated for the
purpose of obtaining such institution’s acknowledgement and agreement relating
to the Company’s ownership of any Consultant Discoveries as set forth herein.

14.2 Disclosure of Fees and Services. Consultant acknowledges and agrees that
all consulting arrangements and the Company’s relationship with Consultant
and/or Institution are subject to public disclosure in Company communications,
including on the Company’s website. Such disclosure may include, but is not
limited to, compensation paid to Consultant or Institution for services,
payments for travel expenses (lodging, transportation, and meals), consulting
fees, royalties, equity, discounts, rebates, and/or intellectual property terms.
Disclosures may be made for the year-to-date and the prior calendar year.
Disclosures may include any stock and/or stock options provided to the
consultant and/or service provider from year 2005 forward.

 

Page 9 of 17



--------------------------------------------------------------------------------

15. Notices. All notices, requests, or other communications to a party will be
sufficient if contained in a written instrument, addressed to such party at the
address set forth below or such other address as may be designated in writing by
the addressee to the addresser, if: delivered in person, or sent by overnight
courier with record of receipt, or sent by fax or email with confirming copy
sent by mail with receipt acknowledged by the below-named addressee or its
authorized designee:

In the case of the Company:

Stereotaxis, Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Attention: Clinical Compliance

Email: peter.takes@stereotaxis.com

Fax: 1-314-667-3880

In the case of Consultant:

Eric N. Prystowsky, MD

958 Laurelwood

Carmel, IN 46032

Email: Eprystow@thecaregroup.com

Fax:

or to such other address as may have been designated by the Company or
Consultant by notice to the other given as provided herein.

16. Independent Contractor: Withholding. Consultant will at all time be an
independent contractor, and as such will not have authority to bind the Company.
Consultant will not act as an agent nor shall he be deemed to be an employee of
the Company for the purposes of any employee benefit program, unemployment
benefits, or otherwise. Consultant recognizes that no amount will be withheld
from his compensation for payment of any federal, state, or local taxes and that
Consultant has sole responsibility to pay such taxes, if any, and file such
returns as shall be required by applicable laws and regulations. Consultant
shall not enter into any agreements or incur any obligations on behalf of the
Company.

17. Assignment. Due to the personal nature of the services to be rendered by
Consultant, Consultant may not assign this Agreement. The Company may assign all
rights and liabilities under this Agreement (as a group with other similar
agreements with members of the Scientific Advisory Board) to a subsidiary or an
affiliate or to a successor to all or a substantial part of its business and
assets without the consent of Consultant. Subject to the foregoing, this
Agreement will inure to the benefit of and be binding upon each of the heirs,
assigns, and successors of the respective parties.

18. Severability. If any provision of this Agreement shall be declared invalid,
illegal, or unenforceable, such provision shall be severed and the remaining
provisions shall continue in full force and effect.

 

Page 10 of 17



--------------------------------------------------------------------------------

19. Remedies. Consultant acknowledges that the Company would have no adequate
remedy at law to enforce Sections 6, 8, and 10 hereof. In the event of a
violation by Consultant of such Sections, the Company shall have the right to
obtain injunctive or other similar relief, as well as any other relevant
damages, without the requirements of posting bond or other similar measures.

20. Arbitration. Any and all claims or disputes between the Company and
Consultant arising out of or relating to the Agreement, other than for
injunctive relief, shall be decided by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect at that time, which shall be the parties’ sole remedy at law or in
equity. Notice of a demand for arbitration shall be filed in writing with the
other party to this Agreement and with the American Arbitration Association and
shall be made within a reasonable time after the dispute arises. Any award
rendered by the arbitrator or arbitrators shall be final and judgment may be
entered thereupon in accordance with applicable law in any court having
jurisdiction thereof.

20.1 In the event of any dispute, disagreement, arbitration, or litigation as
between the parties to the Agreement, then in such event to the extent the
prevailing party has incurred costs and expenses to retain the services of an
attorney to enforce or defend the Agreement or any of the terms or portion
thereof, the non-prevailing party shall pay all such reasonable costs thereby
expended including, but not limited to, attorney’s fees, court costs, costs of
arbitration, and costs of litigation in the event injunctive relief is
requested.

20.2 Upon written notice received, either party hereto shall have a reasonable
period of time (but in no event to exceed thirty (30) days) within which to cure
any default or failure to perform; provided, however, that no irreparable harm
shall have occurred as a result of such default or failure to perform.

21. Governing Law. This agreement shall be interpreted, and the rights of the
parties determined in accordance with the substantive laws of the State of
Missouri, USA, without regard to conflicts of laws principles. This Agreement
sets forth the entire understanding of the parties with respect to the subject
matter herein, supersedes all prior agreements between the parties, and may only
be amended in writing, specifically referencing this agreement and signed by
both Company and Consultant. No amendments shall be valid without endorsement by
a Company Compliance Officer.

This agreement contains binding arbitration provisions that may be enforced by
the parties.

[Signature page follows]

 

Page 11 of 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement may be executed in counterparts, each of
which shall constitute an original and all of which together shall constitute
one instrument, effective as of the later of February 25, 2011, or the last date
on which this Agreement is signed by the parties (the “Effective Date”).

 

STEREOTAXIS, INC.             BY:  

        /s/ Melissa Walker

    Compliance:  

        /s/ Peter A. Takes

Name: Melissa Walker     Name: Peter A. Takes, Ph.D., RAC Title: Sr. Vice
President, Regulatory, Quality and Compliance     Title: Sr. Director, Clinical
& Healthcare Compliance and Clinical Compliance Officer DATED:  

        2/25/2011

    DATED:  

        2/25/2011

      This agreement is not valid without endorsement by a Stereotaxis
Compliance Officer. Consultant:       SIGNED:  

    /s/ Eric N. Prystowsky

      Printed Name: Eric N. Prystowsky, MD       DATED:  

    2/19/2011

     

 

Page 12 of 17



--------------------------------------------------------------------------------

SCHEDULE 2.1 TO THE

CONSULTING AGREEMENT

The project consists of the development and commercialization of devices and the
Company’s Navigant™ User Interface, to advance the Company’s computerized
magnetic interventional system. The focus will be on the advancement of
applications in electrophysiology [EP].

A. Consultant shall assist the project by offering professional knowledge, by
reviewing new designs and by participating in phantom, animal, and clinical
studies of the Company. More specifically, Consultant shall play a leading role
as the Chairman of the Scientific Advisory Board [SAB] in EP, to progress the
development of this therapy into a practical clinical solution, and shall assist
the Company in developing devices related thereto.

B. Throughout this arrangement, the Company will be responsible for implementing
the designs and for coordinating all aspects of the project. Funding of research
projects and clinical trials proposed by Consultant will be reviewed and
negotiated on an individual basis.

C. Services include, but are not limited to:

(1) Providing business, clinical, and scientific input on the project,

(2) At the Company’s request and in the Company’s behalf, presenting at various
conferences and seminars data and information on topics related to the use of
the Company Technology,

(3) Writing reports,

(4) Meetings with Stereotaxis personnel,

(5) Evaluating product and providing feedback to the Company,

(6) Writing professional/scientific publications, and

(7) Direct participation in phantom, animal, and clinical studies.

D. Specific deliverables and duties shall include, but are not limited to:

(1) Providing ideas, know-how, and advice on the design of the Company’s
software and devices through discussions and meetings with design and
engineering personnel at the Company’s facilities and elsewhere.

(2) Developing protocols and helping to implement product trials in the US for
electrophysiology indications.

(3) Assisting in marketing and educational planning as requested by the Company,
including without limitation the following:

(a) Preparing educational materials related to Company Technology.

 

Page 13 of 17



--------------------------------------------------------------------------------

(b) Providing medical review of training, educational, marketing, and sales
literature developed by the Company.

(c) Responding to written and telephone inquiries from other physicians who are
using Company technology that have been referred to Consultant by the Company,
provided the Company may request a copy of any written responses or a
description of any oral disclosures made to such other physicians by Consultant.

(4) Presenting at various conferences and seminars on the Company’s behalf on
topics related to the use of the Company Technology. Additionally, providing
education and training to other physicians with respect to the Field of Interest
and the Company Technology. Such education shall occur in formal training
sessions consisting of five (5) to eight (8) physicians in each session. No
other faculty is expected to participate in such sessions.

E. During all presentations on behalf of the Company, including, but not limited
to, clinical/scientific presentations at professional conferences and seminars,
Consultant shall not discuss or present data, information, commentary, and/or
opinion on the off-label use of Company products in accordance with the intended
use approved or cleared by the US Food and Drug Administration and included in
the product labeling and/or instructions for use.

F. Consultant shall make an effort to provide to the Company for review, at
least one (1) week prior to any scheduled event, a copy of all presentations to
be made on behalf of the Company in accordance with this Agreement. The Company
reserves the exclusive right to modify, add, or delete content, and/or delete
confidential and proprietary information. The consultant reserves the right to
decline to present requested information he does not deem appropriate for the
audience.

G. The Company reserves the right, at its sole discretion, to maintain a copy
of, as well as continued use of, all presentations made on behalf the Company in
accordance with this Agreement.

 

Page 14 of 17



--------------------------------------------------------------------------------

SCHEDULE 5.3 TO THE

CONSULTING AGREEMENT

Any actual or potential conflicts between this Agreement and any other
agreements under which Consultant owes any duties or obligations, including any
agreements or understandings that Consultant has with any person or firm
relating to the Field of Interest:

[LIST ALL CONFLICTING AGREEMENTS. IF NONE, INDICATE “NONE”.]

 

Page 15 of 17



--------------------------------------------------------------------------------

EXHIBIT A

Form Time Record

NAME:                                          
                                        (Consultant’s Name)

MONTH:                                         , 20    

[Attach additional sheets if necessary]

 

Narrative Description of Consulting Duties

(provide reasonably detailed description of consulting activities)

  

Date/Time*

(Indicate actual working hours)

*e.g., June 15, 2010 — 2:00 p.m.

to 4:15 p.m.

  

Total # hours

1.

     

2.

     

3.

     

4.

     

5.

     

6.

     

7.

     

8.

     

9. TOTAL

     

 

  Send to:

The above information is verified and accurately reflects services

performed in accordance with the stipulations and conditions of

my current consulting agreement with Stereotaxis, Inc.

 

   

Stereotaxis, Inc.

4320 Forest Park Avenue, Ste. 100

St. Louis, MO 63108

ATTN: Kori Kach

Consultant

 

 

    Ph 314-678-6168      

Fax 314-678-6300

Date

 

 

   

 

Page 16 of 17



--------------------------------------------------------------------------------

LOGO [g181886ex10_2pg17.jpg]

 

 

Page 17 of 17